 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDBELK's DEPARTMENT STORE OFSAVANNAH, GEORGIA,INC.andRETAILCLERKS INTERNATIONALASSOCIATION, LOCAL UNION 1604, AFL,'PETITIONER.Case No. 10-RC-1079.February 25, 1952Supplemental Decision and OrderOn April 6, 1951, pursuant to the Decision and Direction ofElection 1 issued herein on March 7, 1951, an election by secret ballotwas conducted among the employees in the appropriate unit.Thetally of ballots issued after the election showed that of 40 valid bal-lots cast, 13 were for and 27 against the Petitioner, and that 7 ballotswere challenged.On April 13,1951, the Petitioner filed objections to election.There-upon, in accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation, and on August 15, 1951,issued and duly served upon the parties a report on objections. In hisreport, the Regional Director found that certain conduct of super--visors and employees of the Employer raised substantial and materialissues with respect to the conduct of the election, and recommendedthat the election be set aside.On September 5, 1951, the Employerfiled exceptions to the Regional Director's report.Thereafter, on Sep-tember 14, 1951, the Board issued an order directing hearing, in whichit remanded the case to the Regional Director for the purpose of con-ducting a hearing on the issues raised by the Employer's exceptions.The hearing was held on October 11 and 12, 1951, before John H.Garver, hearing officer.The Petitioner and the Employer appearedand participated.On December 3,1951, the hearing officer issued andserved upon the parties his report on objections to conduct of election,itcopy of which is attached hereto, in which he recommended thatthe election be set aside.The Employer filed timely exceptions tothe hearing officer's report on objections to conduct of election.The Board 2 has reviewed the rulings of the hearing officer andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the hearing officer's report, theexceptions, and the entire record in the case, and hereby adopts thefindings and recommendations of the hearing officer for the followingreasons:The hearing officer found, as set forth in his report, that on themorning of the election, while the voting was taking place, employeesKatherine Game and Margaret Newsome stood directly inside therear door of the Employer's store, with payroll lists in their hands,and checked the names of the employees as they went out the door193 NLRB 729.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and Mem-bers Houston and Murdock].98 NLRB No. 46. BELK'S DEPARTMENT STORE OF SAVANNAH, GA., INC.281to the polling place.He further found that, during this time, varioussupervisors of the Employer, and particularly Manager Galloway,were standing near and about the employees in the same area .sOnthe basis of these findings, the hearing officer concluded that the .conduct of Game and Newsome in checking the voting employees,and the presence of Manager Galloway and other supervisors aroundthe employees near the polling place constituted interference affectingthe results of the election 4The Employer does not contest the hearing officer's findings offact.However, it excepts to his concluding findings on the groundsthat : (1) Game and Newsome were not supervisors and were not shownto have been in any sense acting under the direction of the Employeror in its behalf ; (2) it was not shown that the checking of the namesof the employees by Game and Newsome did in fact interfere with,restrain, or coerce the employees or tend to do so; (3) ManagerGalloway and the other supervisors were not shown to have beenpresent in such proximity to the polling place as to constitute inter-ference with the employees' voting; and (4) it was not shown thatthe supervisors said or did anything at or near the polling placesuch as would constitute interference with the employees' voting orthe free and fair conduct of the election.5We find no merit in thesecontentions.It is true, as the Employer asserts, that Game and Newsome werenot supervisors, and thereis noevidence that they were acting underthe direction of the Employer in checking the voters. In the interestof free elections, however, it is the policy of the Board to prohibitanyonefrom keeping any list of persons who have voted,asidefrom theofficial eligibility list used to check off the voters as they receivetheir ballots .sMoreover, in this case the activities of Game and New-8 The employees gathered inside the store, near the rear door,while waiting to go to thepolling place,which was located in a warehouse behind the store.Galloway admittedlyspent approximately 70 to 80 percent of the time during which the polling took place inwalking back and forth in the space-about 35 feet wide-between the back of the storeand the warehouse,and on at least two occasions entered the store and walked throughthe group of employees waiting to voteOther supervisors were, at various times, in theimmediate vicinity of this group of employees.+ As set forth in the hearing officer's report,the record further shows that after workinghours on the day before the election,the Employer called a meeting of the employees atwhich Galloway made remarks evidencing his opposition to the Petitioner,and that Down-ing, one of the Employer's supervisors,on the same day interrogated one of the employeesas to her union attitude and asked another to vote his way. For-the reasons set forthin his report,the hearing officer found that this conduct did not constitute interferencewith the election.In the absence of any exceptions by the Petitioner,we adopt thesefindings.5The Employer also excepts to the hearing officer's findings on the ground that thePetitioner did not base its objections to the election on the conduct of Game and Newsomeor the presence of supervisors near the polling place.However,these matters were revealedby the Regional Director's investigation of the Petitioner's objections.As it is well estab-lished that the jurisdiction of the Regional Director in making a post-election investigationis not limited to-the issues raised by the parties,we find no merit to the Employer's conten-tion.Hobart Manufacturing Company,92 NLRB 203, 205, and cases therein cited.9 International Stamping Co., Inc., 97NLRB 921. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDsome were carried on in the presence of supervisors, who raised noobjection to their conduct.Under these circumstances, we find thatthe conduct of Game and Newsome tended to prevent a choice ofrepresentatives in a free atmosphere.We are also convinced that, even though the supervisors were atsome distance from the actual polling place, and apparently saidnothing calculated to restrain or coerce the employees, their presencein the area where the employees were gathered while waiting to votetended to interfere with the employees' freedom of choice of a bargain-ing agent.In particular, we regard as improper Galloway's conductin walking back and forth in the space which the employees were re-quired to traverse to go to the polling place.In view of the above findings, we believe that the purposes of theAct will best be effectuated by setting the election aside.When theRegional Director advises the Board that the circumstances permitthe free choice of a bargaining representative, we shall direct that anew election be held among the employees concerned.OrderIT Is HEREBY ORDERED that the election held on April 6, 1951, amongthe employees of Belk's Department Store of Savannah, Georgia, Inc.,be, and it hereby is, set aside.STANDARD OIL COMPANY(INDIANA)andCENTRAL STATES PETROLEUMUNION LOCAL 115,AFFILIATED WITH CENTRAL STATES PETROLEUMUNION, NATIONAL,1PETITIONER.Case No. 14-BCi-1690.February25, 1959Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milton O. Talent, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.IThe name of the Petitioner appears as amended at the hearing.2The hearing officer reserved for Board decision the Employer's motion to dismiss thepetition on the ground that the alleged unit was inappropriate in that it purported toinclude confidential employees.We find no merit in this motion and it is hereby denied.98 NLRB No. 34.